79 So.3d 213 (2012)
SHANDS MEDICAL CENTER, INC., Petitioner,
v.
FLORIDA DEPARTMENT OF HEALTH, Respondent.
No. 1D11-6708.
District Court of Appeal of Florida, First District.
February 14, 2012.
Seann M. Frazier and M. Hope Keating of Greenberg Traurig, P.A., Tallahassee, for Petitioner.
Pamela Jo Bondi, Attorney General, and Charlyne M. "Khai" Patterson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is denied as moot.
LEWIS, ROBERTS, and RAY, JJ., concur.